EXHIBIT 10.2
 
COST PLUS, INC.
 
1996 DIRECTOR OPTION PLAN
(Amended June 19, 1997)
(Amended June 15, 1999)
(Amended June 22, 2000)
(Amended June 27, 2002)
 
1.  Purposes of the Plan.    The purposes of this 1996 Director Option Plan are
to attract and retain the best available personnel for service as Outside
Directors (as defined herein) of the Company, to provide additional incentive to
the Outside Directors of the Company to serve as Directors, and to encourage
their continued service on the Board.
 
All options granted hereunder shall be nonstatutory stock options.
 
2.  Definitions.    As used herein, the following definitions shall apply:
 
(a)  “Board” means the Board of Directors of the Company.
 
(b)  “Code” means the Internal Revenue Code of 1986, as amended.
 
(c)  “Common Stock” means the Common Stock of the Company.
 
(d)  “Committee” means a committee appointed by the Board to administer the Plan
and to perform the functions set forth herein, or, if no such committee is
appointed, the Board.
 
(e)  “Company” means Cost Plus, Inc., a California corporation.
 
(f)  “Director” means a member of the Board.
 
(g)  “Employee” means any person, including officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. The payment of a
Director’s fee by the Company shall not be sufficient in and of itself to
constitute “employment” by the Company.
 
(h)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(i)  “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
 
(i)  If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the





--------------------------------------------------------------------------------

 
day of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable;
 
(ii)  If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable, or;
 
(iii)  In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.
 
(j)  “Inside Director” means a Director who is an Employee.
 
(k)  “Option” means a stock option granted pursuant to the Plan.
 
(l)  “Optioned Stock” means the Common Stock subject to an Option.
 
(m)  “Optionee” means a Director or an entity that holds an Option.
 
(n)  “Outside Director” means a Director who is not an Employee.
 
(o)  “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
 
(p)  “Plan” means this 1996 Director Option Plan.
 
(q)  “Representative Director” means a Director who is a member of the Board as
the representative for an entity that employs such Director. The determination
of whether an Outside Director is a Representative Director shall be determined
by the representations of such Director and such determination may be changed at
any time by such Director.
 
(r)  “Share” means a share of the Common Stock, as adjusted in accordance with
Section 10 of the Plan.
 
(s)  “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Internal Revenue Code of 1986.
 
3.  Stock Subject to the Plan.    Subject to the provisions of Section 10 of the
Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 403,675 Shares of Common Stock. The Shares may be authorized,
but unissued, or reacquired Common Stock.
 
If an Option expires or becomes unexercisable without having been exercised in
full, the unpurchased Shares which were subject thereto shall become available
for future grant or sale under the Plan (unless the Plan has terminated). Shares
that have actually been issued under the Plan shall not be returned to the Plan
and shall not become available for future distribution under the Plan.



2



--------------------------------------------------------------------------------

 
4.  Administration and Grants of Options under the Plan.
 
(a)  The Plan shall be administered by the Committee which shall hold meetings
at such times as may be necessary for the proper administration of the Plan. The
Committee shall keep minutes of its meetings. Except as otherwise provided in
the Company’s Articles of Incorporation or By-Laws, a quorum shall consist of a
majority of the members of the Committee and a majority of a quorum may
authorize any action. Except as otherwise provided in the Company’s Articles of
Incorporation or Bylaws, any decision or determination reduced to writing and
signed by the requisite number of the members of the Committee shall be as fully
effective as if made by the vote of the requisite number of members at a meeting
duly called and held.
 
(b)  The Committee shall be composed of the Board of Directors or a committee
appointed by the Board.
 
(c)  Subject to the express terms and conditions set forth herein, the Committee
shall have the power from time to time:
 
(i)  to determine those individuals to whom Options shall be granted under the
Plan and the number of Shares subject to each Option to be granted, to prescribe
the terms and conditions (which need not be identical) of each such Option,
including the Fair Market Value on any date, and to make any amendment or
modification to any option agreement, including the acceleration of vesting,
consistent with the terms of the Plan;
 
(ii)  to construe and interpret the Plan and the Options granted hereunder and
to establish, amend and revoke rules and regulations for the administration of
the Plan, including, but not limited to, correcting any defect or supplying any
omission, or reconciling any inconsistency in the Plan or in any Agreement, in
the manner and to the extent it shall deem necessary or advisable so that the
Plan complies with applicable law, and otherwise to make the Plan fully
effective. All decisions and determinations by the Committee in the exercise of
this power shall be final, binding and conclusive upon the Company, its
Subsidiaries, the Optionees, and all other persons having any interest therein;
 
(iii)  to exercise its discretion with respect to the powers and rights granted
to it as set forth in the Plan; and
 
(iv)  generally, to exercise such powers and to perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan.
 
(d)  Procedure for Grants.    The terms of an Option granted hereunder shall be
as follows:
 
(i)  the term of the Option shall be up to ten (10) years.
 
(ii)  subject to Sections 8 and 10 hereof, the Option shall be exercisable:



3



--------------------------------------------------------------------------------

 
(A)  in the event of an Option held directly by an Outside Director, only while
the Outside Director remains a Director of the Company.
 
(B)  in the event of an Option held by an entity pursuant to Section 5(b)
hereof, only while the Representative Director remains a Director of the
Company.
 
(iii)  the exercise price per Share shall be 100% of the Fair Market Value per
Share on the date of grant of the Option. In the event that the date of grant of
the Option is not a trading day, the exercise price per Share shall be the Fair
Market Value on the next trading day immediately following the date of grant of
the Option.
 
(iv)  subject to Section 10 hereof, the Option shall become exercisable as
determined by the Committee at the time of grant of the Option.
 
5.  Eligibility.
 
(a)  Except as provided in Section 5(b) hereof, Options may be granted only to
Outside Directors.
 
(b)  In the event an Outside Director is a Representative Director, Options
shall be granted in the name of the entity employing such Representative
Director and such Representative Director shall not personally receive any
option grants in the Representative Director’s own name.
 
(c)  The Plan shall not confer upon any Outside Director any right with respect
to continuation of service as a Director or nomination to serve as a Director,
nor shall it interfere in any way with any rights which the Director or the
Company may have to terminate the Director’s relationship with the Company at
any time.
 
6.  Term of Plan.    The Plan shall become effective upon the earlier to occur
of its adoption by the Board or its approval by the shareholders of the Company
as described in Section 16 of the Plan. It shall continue in effect for a term
of ten (10) years unless sooner terminated under Section 11 of the Plan.
 
7.  Form of Consideration.    The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, shall
consist of (i) cash, (ii) check, (iii) other shares which (x) in the case of
Shares acquired upon exercise of an Option, have been owned by the Optionee for
more than six (6) months on the date of surrender, and (y) have a Fair Market
Value on the date of surrender equal to the aggregate exercise price of the
Shares as to which said Option shall be exercised, (iv) delivery of a properly
executed exercise notice together with such other documentation as the Company
and the broker, if applicable, shall require to effect an exercise of the Option
and delivery to the Company of the sale or loan proceeds required to pay the
exercise price, or (v) any combination of the foregoing methods of payment.



4



--------------------------------------------------------------------------------

 
8.  Exercise of Option.
 
(a)  Procedure for Exercise; Rights as a Shareholder.    Any Option granted
hereunder shall be exercisable at such times as are set forth in Section 4
hereof.
 
An Option may not be exercised for a fraction of a Share.
 
An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company. Full
payment may consist of any consideration and method of payment allowable under
Section 7 of the Plan. Until the issuance (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a shareholder shall exist with respect
to the Optioned Stock, notwithstanding the exercise of the Option. A share
certificate for the number of Shares so acquired shall be issued to the Optionee
as soon as practicable after exercise of the Option. No adjustment shall be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 10 of the Plan.
 
Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.
 
(b)  Termination of Continuous Status as a Director.    Subject to Section 10
hereof, in the event an Optionee’s status as a Director terminates (other than
the Optionee’s death or total and permanent disability (as defined in Section
22(e)(3) of the Code)), the Optionee may exercise his or her Option, but only
within six (6) months following the date of such termination, and only to the
extent that the Optionee was entitled to exercise it on the date of such
termination (but in no event later than the expiration of its ten (10) year
term). To the extent that the Optionee was not entitled to exercise an Option on
the date of such termination, and to the extent that the Optionee does not
exercise such Option (to the extent otherwise so entitled) within the time
specified herein, the Option shall terminate.
 
(c)  Disability of Optionee.    In the event an Optionee’s status as a Director
terminates as a result of total and permanent disability (as defined in Section
22(e)(3) of the Code), the Optionee may exercise his or her Option, but only
within twelve (12) months following the date of such termination, and only to
the extent that the Optionee was entitled to exercise it on the date of such
termination (but in no event later than the expiration of its ten (10) year
term). To the extent that the Optionee was not entitled to exercise an Option on
the date of termination, or if the Optionee does not exercise such Option (to
the extent otherwise so entitled) within the time specified herein, the Option
shall terminate.
 
(d)  Death of Optionee.    In the event of an Optionee’s death, the Optionee’s
estate or a person who acquired the right to exercise the Option by bequest or
inheritance may exercise the Option, but only within twelve (12) months
following the date of death, and only to the extent that the Optionee



5



--------------------------------------------------------------------------------

 
was entitled to exercise it on the date of death (but in no event later than the
expiration of its ten (10) year term). To the extent that the Optionee was not
entitled to exercise an Option on the date of death, and to the extent that the
Optionee’s estate or a person who acquired the right to exercise such Option
does not exercise such Option (to the extent otherwise so entitled) within the
time specified herein, the Option shall terminate.
 
9.  Non-Transferability of Options.    The Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.
 
10.  Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.
 
(a)  Changes in Capitalization.    Subject to any required action by the
shareholders of the Company, the number of Shares covered by each outstanding
Option, the number of Shares which have been authorized for issuance under the
Plan but as to which no Options have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Option, as well as
the price per Share covered by each such outstanding Option shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued Shares effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
subject to an Option.
 
(b)  Dissolution or Liquidation.    In the event of the proposed dissolution or
liquidation of the Company, to the extent that an Option has not been previously
exercised, it shall terminate immediately prior to the consummation of such
proposed action.
 
(c)  Merger or Asset Sale.    In the event of a merger of the Company with or
into another corporation or the sale of substantially all of the assets of the
Company, outstanding Options may be assumed or equivalent options may be
substituted by the successor corporation or a Parent or Subsidiary thereof (the
“Successor Corporation”). If an Option is assumed or substituted for, the Option
or equivalent option shall continue to be exercisable as provided in Section 4
hereof for so long as the Optionee (or, in the case of an entity Optionee, such
Optionee’s Representative Director) serves as a Director or a director of the
Successor Corporation. Following such assumption or substitution, if the
Optionee’s (or, in the case of an entity Optionee, such Optionee’s
Representative Director’s) status as a Director or director of the Successor
Corporation, as applicable, is terminated other than upon a voluntary
resignation by the Optionee (or, in the case of an entity Optionee, such
Optionee’s Representative Director), the Option or option shall become fully
exercisable, including as to Shares for which it would not otherwise be
exercisable. Thereafter, the Option or option shall remain exercisable in
accordance with Sections 8(b) through (d) above.



6



--------------------------------------------------------------------------------

 
If the Successor Corporation does not assume an outstanding Option or substitute
for it an equivalent option, the Option shall become fully vested and
exercisable, including as to Shares for which it would not otherwise be
exercisable. In such event the Board shall notify the Optionee that the Option
shall be fully exercisable for a period of thirty (30) days from the date of
such notice, and upon the expiration of such period the Option shall terminate.
 
For the purposes of this Section 10(c), an Option shall be considered assumed
if, following the merger or sale of assets, the Option confers the right to
purchase or receive, for each Share of Optioned Stock subject to the Option
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares).
 
11.  Amendment and Termination of the Plan.
 
(a)  Amendment and Termination.    Except as set forth in Section 4, the Board
may at any time amend, alter, suspend, or discontinue the Plan, but no
amendment, alteration, suspension, or discontinuation shall be made which would
impair the rights of any Optionee under any grant theretofore made, without such
Optionee’s consent. In addition, to the extent necessary and desirable to comply
with any other applicable law or regulation (including any rule of a stock
exchange or automated stock quotation system upon which the shares are traded),
the Company shall obtain shareholder approval of any Plan amendment in such a
manner and to such a degree as required.
 
(b)  Effect of Amendment or Termination.    Any such amendment or termination of
the Plan shall not affect Options already granted and such Options shall remain
in full force and effect as if this Plan had not been amended or terminated.
 
12.  Time of Granting Options.    The date of grant of an Option shall, for all
purposes, be the date determined in accordance with Section 4 hereof.
 
13.  Conditions Upon Issuance of Shares.    Shares shall not be issued pursuant
to the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated thereunder,
state securities laws, and the requirements of any stock exchange upon which the
Shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.
 
As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares, if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
relevant provisions of law.



7



--------------------------------------------------------------------------------

 
Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.
 
14.  Reservation of Shares.    The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
 
15.  Option Agreement.    Options shall be evidenced by written option
agreements in such form as the Board shall approve.



8